DETAILED ACTION
An amendment after final under the AFCP 2.0 pilot program was received and entered on 11/5/2021
Claims 1-3, 8-10, 12-16, 18, 19, 23, and 24 are pending.

Reasons for Allowance

The rejections of record under 35 UCS 103 are overcome by the Declaration of Hi Hye Choi, and the amendments to the claims, filed 11/5/2021.  The obviousness type double patenting rejection over copending application 15/781182 is withdrawn because the ‘182 application has a later filing date and the instant claims are otherwise in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762. The examiner can normally be reached Monday-Friday 6:30 AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD A. SCHNIZER
Examiner
Art Unit 1674



/RICHARD A SCHNIZER/           Primary Examiner, Art Unit 1635